t c summary opinion united_states tax_court mary l coleman-stephens petitioner v commissioner of internal revenue respondent docket no 14797-02s filed date mary l coleman-stephens pro_se j craig young for respondent dinan special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is not reviewable by any other court and this opinion should not be cited as authority unless otherwise indicated subsequent section references are to the internal_revenue_code in effect for the year in issue respondent determined a deficiency in petitioner’s federal_income_tax of dollar_figure for the taxable_year the issue for decision is whether a qualified_retirement_plan distribution was attributable to petitioner’s being disabled within the meaning of sec_72 thereby excepting petitioner from liability for the sec_72 additional tax some of the facts have been stipulated and are so found the stipulations of fact and the attached exhibits are incorporated herein by this reference petitioner resided in fayetteville north carolina on the date the petition was filed in this case petitioner is employed by the u s postal service but she generally has not been working there since becoming ill on date petitioner was hospitalized for depression in date and released in july of that year beginning in date petitioner began treatment with dr seth labovitz a clinical psychologist with the department of veterans affairs medical center in salisbury north carolina dr labovitz determined that petitioner’s condition was at least in part work-related in date dr labovitz recommended that petitioner return to work on a full-time basis but in a position with little or no supervisory responsibility by letter dated date petitioner was notified by the u s department of labor employment standards administration office of workers’ compensation programs owcp that her occupational disease claim had been accepted for the condition of depression with an injury date of date petitioner was given a limited-duty position at the u s postal service in date however petitioner was unable to continue in this position and ceased working again after approximately to weeks at or around this time petitioner requested through dr labovitz that she be allowed to reduce her workday to hours petitioner temporarily stopped meeting with dr labovitz after date petitioner then reentered the hospital in date and stayed there for approximately weeks after which time she began meeting with dr labovitz again by letter dated date dr labovitz stated in relevant part at the present time however there remain significant depressive symptoms and behaviors and a return to work is not recommended in summary in my opinion ms coleman-stephens’ attempt to return to work in june of resulted in an exacerbation of her depressive illness to the point where she was unable to work further in my opinion she has been disabled since then and remains so at this time though with progress noted and fair prospects for eventual return to work in some capacity in date dr labovitz was informed by the owcp that they required more information concerning why petitioner could not accept a 4-hour workday assignment which had been offered to her in date there is no response to this letter in the record petitioner has not worked at the u s postal service since her brief return in date but she continues to receive workers’ compensation payments from the owcp she has not seen a therapist since early or she has been given various medications over the years and still takes some every now and then at some point in time petitioner received a loan from the federal employees’ thrift_savings_plan tsp this loan was not repaid or reamortized by the required deadline consequently the tsp national finance center declared that petitioner had a taxable_distribution from the plan on date of dollar_figure the amount of unpaid principal and interest as of that date petitioner filed a federal_income_tax return for taxable_year on which she included in her income the tsp distribution at issue she did not report liability for an additional tax under sec_72 in the statutory_notice_of_deficiency the sole adjustment was respondent’s determination that petitioner was liable for such an additional tax in the amount of dollar_figure generally sec_72 imposes a 10-percent additional tax on early distributions from qualified_retirement_plans unless the distribution comes within one of several statutory 1although percent of the distribution equals dollar_figure respondent does not seek an increased deficiency exceptions as is relevant to the present case sec_72 provides an exception for distributions attributable to the employee’s being disabled within the meaning of subsection m sec_72 provides meaning of disabled --for purposes of this section an individual shall be considered to be disabled if he is unable to engage in any substantial_gainful_activity by reason of any medically determinable physical or mental impairment which can be expected to result in death or to be of long-continued and indefinite duration an individual shall not be considered to be disabled unless he furnishes proof of the existence thereof in such form and manner as the secretary may require respondent first argues that petitioner was not so impaired by depression during as to be unable to engage in substantial_gainful_activity the regulations provide the substantial_gainful_activity to which sec_72 refers is the activity or a comparable activity in which the individual customarily engaged prior to the arising of the disability sec_1_72-17a income_tax regs respondent acknowledges that petitioner began suffering from depression in and that due to her depressive illness she was at least for some period of time unable to work there is no evidence in the record indicating that petitioner’s condition changed significantly from through the end of while the record lacks in details concerning petitioner’s medical_condition throughout this period of time it is clear that petitioner was unable to continue in her employment despite an attempt to return to a comparable position with the u s postal service consequently we find that petitioner was unable to engage in any substantial_gainful_activity during the year in issue respondent next argues that petitioner’s condition was not indefinite within the meaning of sec_72 the regulations elaborate on this term as follows the term indefinite is used in the sense that it cannot reasonably be anticipated that the impairment will in the foreseeable future be so diminished as no longer to prevent substantial_gainful_activity for example an individual who suffers a bone fracture which prevents him from working for an extended period of time will not be considered disabled if his recovery can be expected in the foreseeable future if the fracture persistently fails to knit the individual would ordinarily be considered disabled sec_1_72-17a income_tax regs we find that petitioner’s disability was indefinite at the time of the tsp distribution at that time petitioner had attempted to return to work which only caused her condition to worsen she was unable to work due to her disability and there was no reasonably certain indication of when she would be able to return to work indeed as of the time of trial petitioner had been unable to do so the inability to predict when if ever petitioner would be able to return to work caused the disability 2respondent points to petitioner’s involvement with certain rental properties and the creation of a nonprofit organization as indicative of an ability to engage in substantial_gainful_activity however we find that petitioner’s involvement in these activities was de_minimis to be indefinite within the meaning of sec_72 and sec_1_72-17a income_tax regs in arguing that petitioner’s disability was not indefinite respondent primarily relies on the statement by petitioner’s physician that as of date there was progress noted and fair prospects of eventual return to work in some capacity we do not find this to be an indication that petitioner’s condition was not indefinite the statement fair prospects of eventual return to work is vague and provides no definitiveness to the longevity of petitioner’s disability furthermore the physician’s prediction involved only a return to work in some capacity as noted above for purposes of sec_72 an individual is considered to be disabled--even where the individual is employed in some capacity--where that individual is not employed in a type of activity in which the individual customarily engaged prior to the arising of the disability sec_1_72-17a income_tax regs the physician’s statement does not indicate whether he believed petitioner would ever be able return to the same type of work in which she was engaged prior to her disability we hold that petitioner is not liable for the sec_72 additional tax because contrary to respondent’s assertions petitioner’s disability prevented her from engaging in substantial_gainful_activity and was indefinite within the meaning of sec_72 and the regulations thereunder reviewed and adopted as the report of the small_tax_case division to reflect the foregoing decision will be entered for petitioner
